        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARYTHERESE MILLER,

                               Plaintiff,

        v.                                                      No. 20-CV-1958 (KMK)

 LLOYD J. AUSTIN III, et al.,                                     OPINION & ORDER

                               Defendants.




Appearances:

Marytherese Miller
Cornwall on Hudson, NY
Pro Se Plaintiff

Jennifer C. Simon, Esq.
U.S. Attorney’s Office SDNY
New York, NY
Counsel for Defendants

KENNETH M. KARAS, District Judge:

       Marytherese Miller (“Plaintiff”) brings this pro se Action against Lloyd J. Austin III,

Secretary of the Department of Defense (“Austin”), John E. Whitley, Acting Secretary of the

Department of the Army (the “Department”), (“Whitley”), Ltg. Charles Pede, Judge Advocate

Generals Corps (“Pede”), Kathleen McGettigan, Acting Director of the U.S. Office of Personnel

Management (“OPM”), (“McGettigan”), Kevin J. Berry, Equal Employment Opportunity

Commission (“EEOC”), (“Berry”), Dennis Dean Kirk, Chair of the Merit Systems Protection

Board (“MSPB”), (“Kirk”), Jamie Nawaday (“Nawaday”) and Natasha L. Waglow (“Waglow”),

Department of Justice (“DOJ”), and Inspector Generals Dodig and Army (“Dodig” and “Army”,
           Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 2 of 18




respectively; collectively, “Defendants”). (See Compl. (Dkt. No. 1).)1 Plaintiff alleges that

Defendants violated her constitutional and statutory rights, including under the Rehabilitation

Act of 1973, 29 U.S.C. § 701 et seq. (the “Rehabilitation Act”), in connection with her discharge

from employment by the Department. (Id.) Before the Court is Defendants’ Motion To Dismiss

(the “Motion”) pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Not. of

Mot. (Dkt. No. 7).) For the reasons that follow, the Motion is granted.

                                         I. Background

       The following facts are taken from Plaintiff’s Complaint. They are assumed to be true

for purposes of adjudicating the instant Motion.

       Plaintiff was employed by the Department for nearly 28 years, providing administrative

and technical support to hearings and investigations. (Compl. 5.)2 In 2004, Plaintiff slipped on

the stairs at work and injured her patella. (Id. at 7.) To accommodate this and a subsequent knee

injury, Plaintiff in 2006 was allowed to work in the hearing room located down the hallway from

her desk. (Id.) On May 7, 2007, Defendants denied Plaintiff’s reasonable accommodation, and

ordered her to report to work on the date of her planned surgery. (Id. at 8–9.) In late 2008

through 2009, office renovations forced Plaintiff to relocate, and she received accommodation to

avoid climbing steep inclines and ramps. (Id. at 9–10.) Plaintiff’s supervisor reversed this

accommodation on January 5, 2010. (Id. at 10.) The need to ascend a non-handicap concrete




       1
         The Clerk of the Court is respectfully directed to update the docket consistent with this
Opinion & Order, replacing Mark T. Esper with Austin, Ryan D. McCarthy (spelled “McArthy”
in the Complaint caption) with Whitley, and Jeff T.H. Pon with McGettigan, consistent with their
current public office. See Fed. R. Civ. P. 25(d).
       2
         Because the Complaint uses discontinuous paragraph numbers and contains
inconsistently labeled exhibits, the Court refers to the ECF-generated page numbers in the upper
right-hand corner of each page.

                                                   2
         Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 3 of 18




incline caused Plaintiff to tear her ACL. (Id.) While Defendants claimed that they offered

Plaintiff a mobility scooter for the incline, they never obtained one, nor did they have the

authority to do so. (Id. at 11–12.) Defendants subsequently sought to remove Plaintiff from her

job, even though she had committed no misconduct and received excellent performance ratings.

(Id.) Plaintiff filed a complaint with the MSPB and was reinstated to her job in March 2013. (Id.

at 12.) Upon her reinstatement, Plaintiff was prevented from recording contested honor hearings

because Defendants blocked reasonable accommodation. (Id. at 13.) After Plaintiff received

another excellent performance rating, MSPB reversed its decision. (Id. at 13–14.) On June 3,

2014, Plaintiff was terminated from her position, though she has yet to receive valid paperwork

effecting the termination. (Id. at 15–16.)

       Despite the lack of a trial, (id. at 5), Plaintiff’s claims have been adjudicated in federal

court. On September 14, 2011, Judge Scheindlin granted summary judgment in a Rehabilitation

Act and Title VII action filed by Plaintiff prior to her discharge in August 2009. (See Op. &

Order (“MSJ Op.”) (Dkt. No. 43, Miller v. McHugh, 09-CV-7425 Dkt. (S.D.N.Y.)).) Plaintiff

asserts that this ruling was based on perjured statements by Nawaday. (Compl. 5, 9.) After her

termination, Plaintiff in July 2014 filed a second complaint, which Judge Seibel dismissed on

Rule 12(b)(6) grounds. (See Op. & Order (“MTD Op.”) (Dkt. No. 19, Miller v. McHugh, 14-

CV-5026 Dkt. (S.D.N.Y.)).) Plaintiff filed a third federal court complaint on July 2, 2018.

(Compl. (“2018 Compl.”) (Dkt. Nos. 1, 1-1, Miller v. Esper, 18-CV-5995 Dkt. (S.D.N.Y.)).)

Judge Stanton dismissed the complaint sua sponte, reasoning that “[t]he issues raised in this

complaint are issues Plaintiff raised or could have raised in [the first two lawsuits], and therefore

these claims are barred by the doctrine of res judicata.” (Order of Dismissal (“2018 Order”) 4

(Dkt. No. 2, Miller v. Esper, 18-CV-5995 Dkt. (S.D.N.Y.)).) Judge Stanton also warned Plaintiff




                                                  3
         Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 4 of 18




that “filing of further litigation in this Court, challenging the actions of her former employer, will

result in an order barring Plaintiff from filing new actions against her former employer in forma

pauperis unless she receives prior permission.” (Id. at 5.) The Second Circuit dismissed

Plaintiff’s appeal. (Mandate of USCA (“Mandate”) (Dkt. No. 7, Miller v. Esper, 18-CV-5995

Dkt. (S.D.N.Y.)).) The case before Judge Stanton is particularly relevant here, because the vast

majority of the instant Complaint appears to have been copied verbatim from Plaintiff’s 2018

complaint. For example, the “Statement of Facts” is completely identical, with the exception of

a clause added to the fourth paragraph. (See Compl. 5–16; 2018 Compl. 4–15.)

       The two complaints differ only very slightly. The Complaint names as a defendant

Whitley’s predecessor, who at the time had been recently named Secretary of the Department,

(see Compl. 1, 17, 23, 25), while the 2018 complaint did not, (see generally 2018 Compl.). In

addition, the Complaint identifies two post-2018 events that were not discussed in the 2018

complaint. First, the Complaint notes a December 9, 2019 EEOC ruling. (See Compl. 3.) This

ruling related to Plaintiff’s administrative claim that the EEOC provided Plaintiff’s prior

administrative complaint to its attorney Matthew Geller (“Geller”), even though he was named in

this prior complaint. (See Compl. 96–97.) The administrative judge found that “there [was] no

showing of harm to [Plaintiff]” from this error. (Id. at 80.) However, due to a potential “chilling

effect,” the administrative judge ordered that a notice that the Department discriminated against

Plaintiff be “posted for 180 days.” (Id. at 80, 83.) The Department appealed the posting order,

(id. at 73–74), and prevailed because Plaintiff “failed to prove she was subjected to unlawful

retaliation in violation of Title VII[,]” and, thus, “there [was] no basis for the posting order

mandated by the AJ,” (id. at 34). According to Plaintiff, this decision “brings to light new . . .

proof that Plaintiff has not received a hearing by the EEOC thus denial of [sic] due process.” (Id.




                                                  4
           Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 5 of 18




at 3.) Second, the Complaint notes a January 17, 2020 letter from OPM, which sought “to

determine if the condition on which [Plaintiff] retired continues to be disabling.” (See id. at 3,

109.) According to Plaintiff, this letter indicates “new harassment and retaliation,” because

although the Department “claimed Plaintiff [was] too disabled for her current position,” her

doctors “medically clear[ed] Plaintiff for work.” (Id. at 3.)

       Plaintiff’s Complaint, dated March 4, 2020, was filed on March 5, 2020. (Id.) The

Complaint seeks relief for discrimination and retaliation pursuant to the Rehabilitation Act as

modified by the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (See id. at 20–23,

25–28.) The Complaint also seeks relief pursuant to various statutes that authorize criminal

penalties, 18 U.S.C. §§ 241, 245, 1621, and based on 42 U.S.C. § 1983. (See id. at 17–20, 23–

25.)3 On May 13, 2020, Defendants submitted a letter requesting leave to file a motion to

dismiss, (see Dkt. No. 4), and the Court granted their request, (see Dkt. No. 6). Defendants filed

the instant Motion on June 30, 2020. (Not. of Mot.; Mem. of Law in Supp. of Defs.’ Mot.

(“Defs.’ Mem.”) (Dkt. No. 8).) On July 10, 2020, Defendants wrote a letter to the Court

explaining that Plaintiff had not opposed the Motion. (Dkt. No. 10.) The Court provided

Plaintiff until August 10, 2020 to oppose the Motion. (Dkt. No. 11.) Defendants submitted a

second letter on October 28, 2020, again explaining that Plaintiff had yet to oppose the Motion.

(Dkt. No. 12.) The Court via memo endorsement extended Plaintiff’s opposition deadline to

November 15, 2020, and ordered Defendants to mail the memo endorsement to Plaintiff. (Dkt.

No. 13.) On January 7, 2021, Defendants submitted a third letter, noting that Plaintiff had not

been mailed the October 28, 2020 memo endorsement and requesting a final deadline for



       3
         Plaintiff also seeks relief under 18 U.S.C. § 1746. This provision does not exist. The
Court assumes that Plaintiff intends to refer to 28 U.S.C. § 1746, which concerns unsworn
declarations under penalty of perjury.

                                                 5
         Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 6 of 18




Plaintiff to oppose the Motion. (Dkt. No. 14.) The Court provided Plaintiff until January 25,

2021 to oppose the Motion. (Dkt. No. 15.) It further noted that, should Plaintiff fail to meet this

deadline, the Motion would be deemed fully submitted. (Id.) Plaintiff did not oppose the

Motion before January 25, 2021, and has not opposed the Motion or otherwise communicated

with the Court. Thus, the Court deems the Motion fully submitted and ripe for adjudication.

                                            II. Analysis

       A. Standard of Review

       “The standards of review for a motion to dismiss under Rule 12(b)(1) for lack of subject

matter jurisdiction and under 12(b)(6) for failure to state a claim are ‘substantively identical.’”

Gonzalez v. Option One Mortg. Corp., No. 12-CV-1470, 2014 WL 2475893, at *2 (D. Conn.

June 3, 2014) (quoting Lerner v. Fleet Bank, N.A., 318 F.3d 113, 128 (2d Cir. 2003)).

               1. Rule 12(b)(1)

       “A federal court has subject matter jurisdiction over a cause of action only when it has

authority to adjudicate the cause pressed in the complaint.” Bryant v. Steele, 25 F. Supp. 3d 233,

241 (E.D.N.Y. 2014) (citation and quotation marks omitted). “Determining the existence of

subject matter jurisdiction is a threshold inquiry[,] and a claim is properly dismissed for lack of

subject matter jurisdiction under Rule 12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it.” Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d 167, 170 (2d

Cir. 2008) (citation and quotation marks omitted), aff’d, 561 U.S. 247 (2010); United States v.

Bond, 762 F.3d 255, 263 (2d Cir. 2014) (describing subject matter jurisdiction as the “threshold

question” (quotation marks omitted)).

       The Second Circuit has explained that a challenge to subject-matter jurisdiction pursuant

to Rule 12(b)(1) may be facial or fact-based. See Carter v. HealthPort Techs., LLC, 822 F.3d 47,




                                                  6
         Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 7 of 18




56 (2d Cir. 2016). When a defendant raises a facial challenge to standing based solely on the

complaint and the documents attached to it, “the plaintiff has no evidentiary burden” and a court

must determine whether the plaintiff asserting standing “alleges facts that affirmatively and

plausibly suggest that the plaintiff has standing to sue.” Id. (alterations omitted) (quoting

Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011)). In making such a

determination, a court must accept as true all allegations in the complaint and draw all inferences

in the plaintiff’s favor. Id. at 57. However, where a Rule 12(b)(1) motion is fact-based and a

defendant proffers evidence outside the pleadings a plaintiff must either come forward with

controverting evidence or rest on the pleadings if the evidence offered by the defendant is

immaterial. Katz v. Donna Karan Co., LLC, 872 F.3d 114, 119 (2d Cir. 2017). If the extrinsic

evidence presented by the defendant is material and controverted, the Court must make findings

of fact in aid of its decision as to standing. Carter, 822 F.3d at 57.

               2. Rule 12(b)(6)

       The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (alteration and quotation

marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been




                                                  7
         Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 8 of 18




stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a claim to

relief that is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claims

across the line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also

Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense. But where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” (citation omitted) (second alteration in

original) (quoting Fed. R. Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous

departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.”).

        In considering Defendants’ Motion To Dismiss, the Court is required to “accept as true

all of the factual allegations contained in the [C]omplaint.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). And, the

Court must “draw[] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot.

Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC,

699 F.3d 141, 145 (2d Cir. 2012)). Where, as here, a plaintiff proceeds pro se, the Court must

“construe[] [her complaint] liberally and interpret[] [it] to raise the strongest arguments that [it]

suggest[s].” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (citation

omitted). However, “the liberal treatment afforded to pro se litigants does not exempt a pro se

party from compliance with relevant rules of procedure and substantive law.” Bell v. Jendell,

980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013) (citation omitted).




                                                    8
         Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 9 of 18




        Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks omitted). However, when the complaint is drafted by a pro se plaintiff, the Court may

consider “materials outside the complaint to the extent that they are consistent with the

allegations in the complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4

n.3 (S.D.N.Y. Aug. 2, 2013) (quotation marks omitted), including “documents that a pro se

litigant attaches to [her] opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839,

at *4 n.6 (E.D.N.Y. Dec. 15, 2010) (italics omitted), statements by the plaintiff “submitted in

response to [a] defendant’s request for a pre-motion conference,” Jones v. Fed. Bureau of

Prisons, No. 11-CV-4733, 2013 WL 5300721, at *2 (E.D.N.Y. Sept. 19, 2013), and “documents

either in [the] plaintiff[’]s possession or of which [the] plaintiff[] had knowledge and relied on in

bringing suit,” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (quotation

marks omitted).

        B. Application

        Defendants argue that Plaintiff lacks a private right of action under the criminal statutes,

(Defs.’ Mem. 12–13), that Plaintiff may not bring a § 1983 claim against federal defendants, (id.

at 13–14), that Plaintiff’s Rehabilitation Act claims against Defendants other than Whitley

should be dismissed, (id. at 14), that Plaintiff’s Rehabilitation Act claims are barred by res

judicata, (id. at 14–16), and that Plaintiff fails to state a claim under the Rehabilitation Act, (id. at

16–19). The Court discusses each of these arguments to the extent necessary.




                                                   9
        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 10 of 18




               1. Criminal and § 1983 Claims

       Defendants argue that Plaintiff lacks a private right of action under the criminal statutes,

(Defs.’ Mem. 12–13), and that Plaintiff may not bring a § 1983 claim against federal defendants,

(id. at 13–14). The Court agrees. Private individuals may not seek criminal remedies under 18

U.S.C. §§ 241, 245, 1621 or under 28 U.S.C. § 1746. See Xunxian Liu v. Bushnell, No. 17-CV-

1398, 2018 WL 3093974, at *13 (D. Md. June 22, 2018) (finding no private right of action under

28 U.S.C. § 1746), aff’d sub nom. Xunxian Liu v. Azar, 742 F. App’x 748 (4th Cir. 2018); Sun-

Ming Sheu v. Centex Home Equity, No. 06-CV-2235, 2006 WL 8452032, at *2 (E.D.N.Y. Sept.

18, 2006) (finding no private right of action under § 1621), aff’d, 295 F. App’x 392 (2d Cir.

2008); Sauls v. Bristol-Myers Co., 462 F. Supp. 887, 889 (S.D.N.Y. 1978) (finding no private

right of action under §§ 241 or 245). And federal defendants may not be liable under § 1983.

See Chodos v. FBI, 559 F. Supp. 69, 72 (S.D.N.Y. 1982), aff’d, 697 F.2d 289 (2d Cir. 1982).

Thus, these claims are dismissed.

               2. Res Judicata

       Defendants argue that Plaintiff’s Rehabilitation Act claims are barred by res judicata.

(Defs.’ Mem. 14–16.) With the exception of claims related to the 2019 EEOC ruling or the 2020

OPM letter, the Court agrees.

       “The doctrine of res judicata, or claim preclusion, holds that a final judgment on the

merits of an action precludes the parties or their privies from relitigating issues that were or

could have been raised in that action.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150,

157 (2d Cir. 2017) (citation, quotation marks, and italics omitted). To establish that a matter is

res judicata, “a party must show that (1) the previous action involved an adjudication on the

merits; (2) the previous action involved the plaintiffs or those in privity with them; (3) the claims




                                                 10
        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 11 of 18




asserted in the subsequent action were, or could have been, raised in the prior action.” Monahan

v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 285 (2d Cir. 2000) (citing Allen v. McCurry, 449 U.S. 90,

94 (1980)). The doctrine of res judicata applies to claims brought under the Rehabilitation Act.

See Antonsen v. Ward, 943 F.2d 198, 204 (2d Cir. 1991) (noting that the plaintiff’s “claim under

[the Rehabilitation Act] . . . is barred by res judicata”); see also Morales v. N.Y.C. Dep’t of

Educ., 808 F. App’x 35, 37 (2d Cir. 2020) (summary order) (holding that the plaintiff’s

“Rehabilitation Act . . . claim[] could have been raised in” a prior lawsuit because it “stemmed

from the same disciplinary proceedings and involved the same essential facts[,] and, therefore,

the claim was “barred”).

       Here, all three requirements are met for the majority of the Complaint. First, all three

prior cases were decided on the merits. As discussed, the defendants were granted summary

judgment in Plaintiff’s case filed in 2009. (See MSJ Op.) A grant of summary judgment is a

final judgment on the merits. See Yeiser v. GMAC Mortg. Corp., 535 F. Supp. 2d 413, 421

(S.D.N.Y. 2008) (“[A] summary judgment dismissal is considered a decision on the merits for

res judicata purposes.” (italics omitted) (citing Weston Funding Corp. v. Lafayette Towers, Inc.,

550 F.2d 710, 715 (2d Cir. 1977))); see also Reeves v. City of Yonkers, No. 17-CV-5341, 2019

WL 2602897, at *5 (S.D.N.Y. June 25, 2019) (same). Further, Plaintiff’s complaints filed in

2014 and 2018 were dismissed with prejudice pursuant to Rule 12(b)(6). (See MTD Op.; 2018

Order.) “A dismissal with prejudice . . . constitutes a final judgment with the preclusive effect of

res judicata.” Nemaizer v. Baker, 793 F.2d 58, 60–61 (2d Cir. 1986) (citation, italics, and

quotation marks omitted); see also Thurston v. Flyfit Holdings, LLC, No. 18-CV-9044, 2020 WL

2904065, at *4 (S.D.N.Y. June 3, 2020).




                                                 11
        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 12 of 18




        Second, Plaintiff brought all three of the prior cases. While the instant Complaint names

a defendant—Whitley’s predecessor, (see Compl. 1)—who was not named in Plaintiff’s prior

lawsuits, that does not change the calculus. “[A] suit against a[n] . . . official in his or her

official capacity is not a suit against the official but rather is a suit against the official’s office.”

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Plaintiff named the Secretary of the

Department in each of her prior complaints. (See 2018 Compl.; Compl. (“2009 Compl.”) (Dkt.

No. 1, Miller v. McHugh, 09-CV-7425 Dkt. (S.D.N.Y.)); Compl. (“2014 Compl.”) (Dkt. No. 1,

Miller v. McHugh, 14-CV-5026 Dkt. (S.D.N.Y.)).) Thus, Whitley’s predecessor was not a new

party. Even if he were, “res judicata is typically available to a newly named defendant when the

facts in an earlier case are the same and were known to [a] [p]laintiff.” Dellutri v. Village of

Elmsford, 895 F. Supp. 2d 555, 561–62 (S.D.N.Y. 2012). To the extent Plaintiff’s claims were

included in her 2018 complaint, that is true here.

        Third, the vast majority of Plaintiff’s claims could have been asserted in her prior cases.

Indeed, most of them were; as discussed, the Complaint and the 2018 complaint are nearly

identical, with very few exceptions. (Compare Compl., with 2018 Compl.) As discussed, the

2018 complaint did not include—and could not have included—the 2019 EEOC ruling or the

2020 OPM letter. (Id.) Thus, all aspects of the Complaint are dismissed as res judicata with the

exception of claims related to the 2019 EEOC ruling or the 2020 OPM letter. See Curtis v.

Citibank, N.A., 226 F.3d 133, 139 (2d Cir. 2000) (“While claim preclusion bars relitigation of the

events underlying a previous judgment, it does not preclude litigation of events arising after the

filing of the complaint that formed the basis of the first lawsuit.”).




                                                    12
        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 13 of 18




               3. Failure To State A Claim

       Defendants argue that the Complaint fails to state a Rehabilitation Act claim based on the

2019 EEOC ruling or the 2020 OPM letter. (Defs.’ Mem. 16–19.) The Court agrees.

       To establish a claim for retaliation under the Rehabilitation Act, Plaintiff must show that:

“(1) [s]he engaged in an activity protected by the [Rehabilitation Act]; (2) the employer was

aware of this activity; (3) the employer took adverse employment action against [her]; and (4) a

causal connection exists between the alleged adverse action and the protected activity.” Treglia

v. Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002). To establish a claim for discrimination,

Plaintiff must show that Defendants took an adverse action “‘solely’ because of [her] disability.”

Reg’l Econ. Cmty. Action Program, Inc. v. City of Middletown, 294 F.3d 35, 49 (2d Cir. 2002),

superseded by statute on other grounds.

       With respect to the 2019 EEOC ruling, Plaintiff claims that it was “harassing and

retaliatory,” (Compl. 22), and “further inflames the retaliation,” (id. at 25). She claims that the

EEOC and its representative, Carlton Hadden (“Hadden”), failed to consider “all of [her] claims”

or “mention[] . . . [her] appeal response,” and “erroneously claims that there was a full

investigation.” (Id. at 25–26.) Hadden also overlooked Plaintiff’s claim that she was harmed

because “Geller’s wrongful advice to the leadership resulted in injury to Plaintiff’s knee and

removal and termination . . . .” (Id. at 26.) With respect to the 2020 OPM letter, Plaintiff alleges

that “OPM continue[d] to harass Plaintiff’s disability by claiming ‘You were approved for

disability retirement on the basis of documentation you provided[],’” when in fact “Defendants

and Dr. Sally Dorfman made these claims, not Plaintiff, nor her [o]rthopedic [s]urgeon.” (Id. at

21–22.) Plaintiff has not alleged that either the 2019 EEOC ruling or the 2020 OPM letter was

an adverse action by an employer. (See Defs.’ Mem. 19.) Plaintiff does not allege that she




                                                 13
        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 14 of 18




worked for EEOC or OPM. (See Compl.) Indeed, she does not name Hadden as a defendant.

(See id.) Thus, Plaintiff’s claims based on the 2019 EEOC ruling and the 2020 OPM letter are

dismissed.4

                                        III. Filing Injunction

       Defendants seek an injunction preventing Plaintiff, absent Court permission, from filing

future actions asserting claims related to her employment with the Department and against

Defendants. (Defs.’ Mem. 19–20.)

       A court may enjoin future filing based on vexatious litigation after considering the

following factors:

       (1) the litigant’s history of litigation and in particular whether it entailed vexatious,
       harassing or duplicative lawsuits; (2) the litigant's motive in pursuing the litigation,
       e.g., does the litigant have an objective good faith expectation of prevailing?; (3)
       whether the litigant is represented by counsel; (4) whether the litigant has caused
       needless expense to other parties or has posed an unnecessary burden on the courts
       and their personnel; and (5) whether other sanctions would be adequate to protect
       the courts and other parties.

Safir v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986). As to the first factor, Plaintiff’s

litigation history is certainly “duplicative.” As discussed, a significant portion of the Complaint

is copied verbatim from Plaintiff’s 2018 complaint. (Compare Compl., with 2018 Compl.)

However, because Plaintiff filed her 2009 complaint before being terminated from her position,

(see 2009 Compl.), she has attempted to litigate her dismissal only three times. And, as

discussed, Plaintiff does plead several recent developments, which makes the Complaint not

entirely duplicative. At least one court has found four overlapping lawsuits sufficient to enjoin

future filings, even where the plaintiff’s “claims var[ied] from action to action.” See Fitzgerald



       4
          Because Plaintiff fails to state a Rehabilitation Act claim that is not barred by res
judicata, the Court does not consider Defendants’ argument that Rehabilitation Act claims
against Defendants other than Whitley should be dismissed. (See Defs.’ Mem. 14.)

                                                  14
        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 15 of 18




v. Field, No. 99-CV-3406, 1999 WL 1021568, at *4 (S.D.N.Y. Nov. 9, 1999), aff’d, 216 F.3d

1072 (2d Cir. 2000); see also Carrington v. Graden, No. 18-CV-4609, 2020 WL 5503537, at *5

(S.D.N.Y. Sept. 11, 2020) (finding two lawsuits sufficient to support a filing injunction); cf.

Azkour v. Maucort, No. 11-CV-5780, 2018 WL 1441366, at *1 (S.D.N.Y. Mar. 21, 2018)

(enjoining filing after “just two lawsuits” where the plaintiff “filed numerous amended

complaints in each case and forced Defendants to engage in costly litigation” and “filed

numerous grievances against defense counsel personally, including baseless requests for

sanctions”). However, while “there is no strict numerosity requirement that must be met,”

Carrington, 2020 WL 5503537, at *5 (alterations omitted) (citing Eliahu v. Jewish Agency for

Israel, 919 F.3d 709, 714 (2d Cir. 2019)), most courts that have enjoined future filings have done

so after a greater number of redundant complaints, see, e.g., Eliahu, 919 F.3d at 714 (noting

“twelve other actions in either federal or state courts throughout the United States”); In re

Cunningham, No. 17-CV-7809, 2018 WL 10038795, at *10 (S.D.N.Y. Mar. 22, 2018) (enjoining

filings where the plaintiff “filed over 20 lawsuits”); Bascom v. Brooklyn Hosp., No. 15-CV-2256,

2018 WL 1135651, at *6 (E.D.N.Y. Feb. 28, 2018) (enjoining filing where the plaintiff “filed or

attempted to file approximately 18 actions”); Lipin v. Hunt, 573 F. Supp. 2d 836, 838 (S.D.N.Y.

2008) (noting that the plaintiff “has now filed six separate actions” based on the same core facts);

New Phone Co., Inc. v. N.Y.C. Dep’t of Info. Tech. & Telecomms., No. 03-CV-192, 2007 WL

9706464, at *2 (E.D.N.Y. Oct. 9, 2007) (noting “eight lawsuits based on the same factual

assertions”), report and recommendation adopted, 2008 WL 11411325 (E.D.N.Y. Jan. 28, 2008).

Thus, this factor does not decisively weigh in favor of a filing injunction.

       The second factor “requires an objective assessment of the plaintiff’s legitimate

expectations of prevailing.” Brady v. IGS Realty Co. L.P., No. 19-CV-10142, 2020 WL




                                                 15
        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 16 of 18




6049649, at *4 (S.D.N.Y. Oct. 13, 2020) (italics omitted). After the sua sponte dismissal of her

third complaint was affirmed by the Second Circuit, (see Mandate), Plaintiff’s nearly identical

Complaint had zero objective chance of success. That said, the Court doubts that Plaintiff’s

filings are malicious. Instead, they likely reflect a “refusal to accept . . . the outcome of earlier

lawsuits,” which has been a basis to enjoin future filings. See Fitzgerald, 1999 WL 1021568, at

*4. Plaintiff suggests that she has been denied her day in court. (See Compl. 5 (“Plaintiff never

received any litigation, nor jury trial . . . .” (emphasis original)).) This is wrong. Plaintiff’s

claims have been considered and “resoundingly rejected by the courts.” See Safir, 792 F.2d at

24. In each case Plaintiff has exercised her right to appeal. (See Dkt. No. 6, Miller v. Esper, 18-

CV-5995 Dkt. (S.D.N.Y.); Dkt. No. 21, Miller v. McHugh, 14-CV-5026 Dkt. (S.D.N.Y.); Dkt.

No. 45, Miller v. McHugh, 09-CV-7425 Dkt. (S.D.N.Y.).) Because Plaintiff either failed to state

a claim on which relief could be granted, or failed to establish a material fact in dispute for a jury

to resolve, she was “not entitled to a jury trial.” See Weiss v. City of New York, No. 96-CV-8281,

2003 WL 21414309, at *1 (S.D.N.Y. June 19, 2003). Thus, this factor weighs in favor of a filing

injunction.

        As to the third factor, the Second Circuit has recognized that “pro se litigants, in many

cases, are entitled to special solicitude, but . . . ha[s] not altogether ‘excuse[d] frivolous or

vexatious filings by pro se litigants.’” Eliahu, 919 F.3d at 715 (italics omitted, second alteration

in original) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477 (2d Cir. 2006) (per

curiam)). Here, where there is no basis to conclude that Plaintiff “had assistance from counsel,”

she is entitled to this solicitude. Id. But this solicitude “does not extend to the [willful],

obstinate refusal to play by the basic rules of the system upon whose very power the plaintiff is

calling to vindicate [her] rights.” Sathianathan v. Smith Barney, Inc., No. 04-CV-7122, 2006




                                                   16
        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 17 of 18




WL 538152, at *34 (S.D.N.Y. Feb. 24, 2006) (citing McDonald v. Head Crim. Ct. Supervisor

Officer, 850 F.2d 121, 124 (2d Cir. 1988)), report and recommendation adopted as modified,

2007 WL 576097 (S.D.N.Y. Feb. 21, 2007).

       As to the fourth factor, while Plaintiff has caused “needless expense to other parties” and

“unnecessary burden on the courts,” this expense and burden have not at this juncture been

particularly high. Unlike some other litigants whose filings were enjoined, the Court is unaware

that Plaintiff has failed to pay attorneys’ fee awards. See Ranasinghe v. Kennell, No. 16-CV-

2170, 2017 WL 384357, at *5 (S.D.N.Y. Jan. 25, 2017), aff’d, 718 F. App’x 82 (2d Cir. 2018);

cf. Carrington, 2020 WL 5503537, at *5 (noting “almost $1 million in legal fees”). Neither have

Plaintiff’s most recent cases generated lengthy records or thousands of pages of documents. See

Sathianathan, 2006 WL 538152, at *34. (See 2018 Order (dismissing 2018 complaint sua

sponte).)

       Overall, the Court finds that the “record is insufficient at this time to issue an anti-suit

injunction against” Plaintiff. Galanova v. Portnoy, 432 F. Supp. 3d 433, 447 (S.D.N.Y. 2020)

(declining to impose a filing injunction after four lawsuits); see also Farkash v. Five Star Travel

Inc., No. 18-CV-3699, 2019 WL 4600956, at *4 (S.D.N.Y. Sept. 23, 2019) (declining to impose

a filing injunction where the plaintiff filed a third, “virtually identical” lawsuit while a motion

was pending), aff’d, — F. App’x —, 2021 WL 79164 (2d Cir. Jan. 11, 2021). However, the

Court cannot conclude that “Plaintiff’s behavior falls well outside the universe of Safir.” See

Pepin v. N.Y.C. Dep’t of Educ., No. 14-CV-9657, 2016 WL 915298, at *5 (S.D.N.Y. Mar. 4,

2016) (declining to impose a filing injunction after one lawsuit, and noting that “[t]he plaintiff in

Safir was restricted from future litigation following twenty years of litigating claims” (emphasis

original)), aff’d, 671 F. App’x 18 (2d Cir. 2016). Further duplicative lawsuits would almost




                                                  17
        Case 7:20-cv-01958-KMK Document 16 Filed 03/31/21 Page 18 of 18




certainly merit a filing injunction, which would apply to all Plaintiff’s lawsuits related to her

employment, not just lawsuits filed in forma pauperis. (See 2018 Order 5.)

                                           IV. Conclusion

       For the foregoing reasons, Defendants’ Motion To Dismiss is granted insofar as it seeks

to dismiss Plaintiff’s claims. Because this is the first adjudication of Plaintiff’s claims regarding

the 2019 EEOC ruling and the 2020 OPM letter, those claims are dismissed without prejudice.

Plaintiff may file an amended complaint within 30 days of the date of this Opinion & Order. The

amended complaint should contain appropriate changes to remedy the deficiencies identified in

this Opinion & Order. Plaintiff is advised that the amended complaint will replace, not

supplement, the instant Complaint, and therefore must contain all of the claims, factual

allegations, and exhibits that Plaintiff wishes the Court to consider. If Plaintiff fails to abide by

the 30-day deadline, her claims may be dismissed with prejudice. Plaintiffs remaining claims are

dismissed with prejudice.

       The Clerk of the Court is respectfully requested to terminate the pending Motion, (Dkt.

No. 7), update the docket on ECF as described in footnote 1 on page 2, and to mail a copy of this

Opinion & Order to Plaintiff.

SO ORDERED.

DATED:         March 30, 2021
               White Plains, New York
                                                       ____________________________________
                                                       KENNETH M. KARAS
                                                       UNITED STATES DISTRICT JUDGE




                                                  18
